Citation Nr: 1525616	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for varicose veins.

2.  Entitlement to an increased rating for left heel new bone growth and plantar fasciitis.

3.  Entitlement to service connection for right foot disorder.

4.  Entitlement to service connection for left foot disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from September 1993 to September 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left lower extremity was manifested by aching and fatigue after prolonged standing or walking that was relieved by compression hosiery with no status pigmentation, edema, or ulcerations.

2.  The Veteran's left foot heel spur was manifested by redness and some pain on use resulting in symptomatology that equates to a mild foot injury.

3.  With resolution of all reasonable doubt in his favor, the Veteran's plantar fasciitis is related to her active duty service.

4.  The more probative evidence fails to demonstrate that the Veteran has Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis that is related to her active duty service.  

5.  The more probative evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder, to include depressive disorder and anxiety disorder that is related to her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for varicose veins of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).

2.  The criteria for an initial compensable rating for left foot heel spur have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Codes 5015, 5003, 5276-5284 (2014).

3.  The criteria to establish service connection for plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria to establish service connection for Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria to establish service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in an October 2009 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  With regard to the claims for varicose veins and left heel new growth, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

I.  Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

a.  Varicose Veins

The Veteran had surgery twice while on active duty to remove varicose veins in her medial and posterior calf of the left leg.  She contends that there is still pain in her left leg associated with the removal of the veins.  She is currently rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 for her varicose veins of the left leg.  

Varicose veins are rated under Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum schedular rating of 100 percent is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Code 7120.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id.  In this instance, only one leg, the left leg, is at issue.  Therefore, the bilateral factor is inapplicable.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that the site of vein removal on the medial calf ached if she was on her feet for a long period of time, but that the site of the vein removal on the posterior calf no longer had any symptoms.  The examiner noted a history of nonpersistent edema that was completely relieved by elevation of the extremity and rest, persistent skin discoloration and constant pain except when at rest.  There was also a history of aching after prolonged periods of standing and walking that was relieved by elevation or compression hosiery.  Upon examination it was noted that there was no edema, stasis pigmentation or eczema, or ulceration.  The examiner noted that the left medial calf had visible and palpable reticular varicose veins, without roping or tortuosity.  There was also a well healed scar for which the Veteran is already service-connected.  There were no visible or palpable varicosities on the posterior aspect of the left lower leg. 

The Veteran was again afforded a VA examination in October 2012.  The Veteran was diagnosed with varicose veins of the left leg.  The Veteran reported lower leg pain which required her to wear compression stockings.  The pain was reported as constant with vein bulging.  The Veteran reported that she was unable to stand for any period of time and that elevation provided her with no relief.  Upon examination it was noted that the Veteran's varicose veins caused aching and fatigue in left leg after prolonged standing or walking.  The Veteran's symptoms were noted to be relieved by compression stockings, but she had constant pain in her left leg even at rest.  Finally, the examiner noted that the Veteran's varicose veins did affect her ability to work in that the Veteran stated she was unable to stand or walk for any prolonged period.  She had been unable to procure a job that required standing, however.  She also noted that she limited shopping trips and was unable to exercise.

In comparing the Veteran's current symptoms to the rating criteria, the Board notes that the Veteran has palpable, visible varicose veins with aching and fatigue in her leg after prolonged standing or walking with symptoms relieved by compression hosiery.  The Veteran reported a history of edema that was relieved by elevation and rest as well as persistent skin discoloration and constant pain; however neither the February 2010 nor the October 2012 VA examination noted edema, stasis pigmentation, eczema, or ulceration.  While the Veteran stated she had constant pain while at rest, there is no evidence of massive board-like edema.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 10 percent. 

A higher rating is not warranted because the evidence of record does not note that the Veteran has persistent edema that is incompletely relieved by elevation, stasis pigmentation, or eczema which are necessary for the higher 20 percent rating, intermittent ulceration necessary for the next higher 40 percent rating, persistent ulceration necessary for the next highest rating 60 percent, and massive board like edema with constant pain at rest as needed for a 100 percent rating.

b.  Left Heel New Bone Growth

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5015 (2014).

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.  The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran was afforded VA examinations in February 2010 and October 2012 which noted that the Veteran had a tiny bone spur on her left heel.  It was noted in the February 2010 VA examination that the Veteran complained of redness on her left foot.  An examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, pes cavus, flatfoot, or other foot deformity.  It was noted the Veteran's gait was normal.  X-rays associated with the examination revealed no evidence of fracture or dislocation, but noted hallux longus deformity of the great toe bilaterally, as well as the tiny spur on the left heel.  The October 2012 VA examination addressed various problems with the Veteran's feet which will be addressed below.  

Initially, the Board notes that a compensable rating is not warranted under Diagnostic Code 5003, because the Veteran's foot spur does not affect a group of minor joints.  Moreover, there is no indication that the Veteran has been diagnosed with degenerative or traumatic arthritis.  Accordingly, a 10 percent rating is not warranted under Diagnostic Code 5003 for minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

As noted above, the Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot; however, Diagnostic Code 5284 is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The evidence is against finding that the Veteran's left foot spur warrants a compensable rating.  Specifically, the February 2010 VA examination report noted that, upon examination, the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, pes cavus, flatfoot, or other foot deformity.  Accordingly, the Board finds that the evidence is against a finding that the Veteran's left foot spur approximated the criteria for a 10 percent rating on the basis of a moderate foot injury under Diagnostic Code 5284. Id.

The Board finds that the evidence is against finding that the Veteran's left foot spur manifested in symptoms comparable to a moderate, moderately severe, or severe foot injury.  Accordingly, a compensable rating is not warranted.  Specifically, the Veteran's foot spurs did not result in swelling, instability, fatigability, stiffness, abnormal gait, abnormal weightbearing, the need for assistive devices, or functional impairment that would be equally well served by an amputation and prosthesis.

The Board acknowledges the Veteran's assertions that she experiences pain and is unable to stand or walk for any prolonged period of time.  However, the Veteran's symptoms are more adequately explained by various other foot ailments that will be addressed below.  After reviewing all the evidence, the Board finds that the Veteran's left foot spur did not manifest in symptoms that more nearly approximated moderate, moderately severe or severe foot injuries.

The Board considered whether a higher rating was available under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  While February 2010 x-rays demonstrated mild hallux valgus, the evidence of record does not relate that diagnosis to the Veteran's service-connected foot spur.  Additionally, the Veteran's diagnosis of Morton's neuroma in the October 2012 VA examination is not related to the Veteran's active duty service or her service-connected heel spur as will be further explained below.  Accordingly, Diagnostic Codes 5279 and 5280 are not applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5279, 5280 (2014).  With regard to the remaining Diagnostic Codes, they are not applicable because the evidence indicates that the Veteran does not have flat feet, weak foot, claw foot, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2014).

The Board has also considered the Veteran's statements regarding the severity of her left heel spur. The Veteran contends that her left heel spur are more disabling than the ratings she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. §§ 4. 71a, or 4.104 with respect to determining the severity of her service-connected and left heel spur.  
In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left heel spur disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Additionally, the issue of a TDIU need not be discussed as there is no evidence that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  As noted above, the Veteran's varicose veins did affect her ability to work in that the Veteran stated she was unable to stand or walk for any prolonged period, however, she had been unable to procure a job that required standing and therefore her varicose veins did not affect her employability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against an initial rating in excess of 10 percent for varicose veins, and against a compensable rating for left heel spur.  The benefit-of-the-doubt rule has been applied, but the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection

The Veteran seeks service connection for depressive disorder that she believes is the result of depressive feelings she had during active duty service.  She also contends that her right and left foot disorders should be service connected.  There is no competent, probative evidence linking her depressive disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.  Additionally, not all the Veteran's various foot disorders are related to her active duty service, however, the Veteran's claim for plantar fasciitis will be granted as it was linked to her service.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

a.  Bilateral Foot Condition

The Veteran contends that she had bilateral foot conditions that are related to wearing boots and having to stand constantly during active duty service.  

The Veteran is currently diagnosed with Morton's neuroma, metatarsalgia, hallux valgus, plantar fasciitis, extensor tendonitis, and plantar fasciitis, bilaterally, and therefore has a current disability as required by 38 C.F.R. § 3.303.

There is evidence that the Veteran complained of her feet hurting multiple times in service and it was noted that the Veteran had a left heel spur as well as complaints of pain that implicated plantar fasciitis.

The Veteran was afforded a VA examination for her foot conditions in February 2010.  The examiner diagnosed the Veteran with hallux valgus and a tiny bone spur, left heel.  As noted, above the Veteran was service-connected for the tiny bone spur.  No etiological opinion was provided with regard to the Veteran's diagnosis of hallux valgus.

The Veteran was afforded another VA examination for her foot conditions in October 2012 in which she was diagnosed with Morton's neuroma, metatarsalgia, hallux valgus, plantar fasciitis, and extensor tendonitis.  All of the Veteran's foot disorders were determined to be bilateral.  The examiner noted that the Veteran had no complaints regarding her hallux valgus deformities.  The examiner then noted that the Veteran developed symptoms of left metatarsalgia and associated extensor tendonitis around 2002.  Morton's neuromas were removed from the left third and fourth interdigital spaces in 2006.  The examiner reported that the Veteran no longer has pinching in her left foot, but still described metatarsalgia and soreness to the dorsum of her left foot or extensor tendonitis.  She also complained of right foot symptoms that include pinching metatarsalgia and soreness to the dorsum of the right foot consistent with Morton's neuroma which caused pain over the ball of the foot followed by radiation of pain to the affected toes.  The Veteran's service treatment records indicated that she was treated for a left heel spur and bilateral plantar fasciitis during her military service.  The Veteran continues to report bilateral heel pain consistent with this diagnosis.  However, the examiner noted that her other foot symptoms arose long after her active service and therefore the examiner determined that they were not related to her active duty service.  The examiner further noted that it was unlikely that her plantar fasciitis caused or aggravated her hallux valgus, Morton's neuroma, metatarsalgia, or extensor tendonitis.  The examiner did determine, however, that it was at least as likely as not that the Veteran's plantar fasciitis was related to her bilateral heel pain that occurred during her active military service.  

With consideration of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis that is related to her active duty service.  However, the Board finds that the Veteran's plantar fasciitis is related to her active duty service and therefore service connection is warranted for her plantar fasciitis.  

In this regard the Board notes that while the Veteran has a current disability and evidence that she reported foot problems in service, there is no credible objective evidence linking the Veteran's Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis to the foot problems experienced during her active duty service.  Whereas the credible evidence noted that the Veteran's plantar fasciitis is indeed related to the foot problems that the Veteran experienced during active duty.  The October 2012 VA examiner additionally noted that the Veteran's Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis did not develop until many years following her active duty service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The February 2010 and October 2012 VA examinations reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran can attest to having pain in her feet as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis can be linked to the foot problems experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis related to her active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether she has Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis that is related to her active duty service.

The October 2012 opinion regarding the etiology of the Veteran's Morton's neuroma, hallux valgus, metatarsalgia, or extensor tendonitis is the most probative medical evidence addressing the etiology of the Veteran's various foot disorders, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's various foot conditions.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached with regard to the issue of plantar fasciitis, the benefit of the doubt rule will therefore be applied and service connection for plantar fasciitis will be granted.

However, neither the lay evidence nor the medical evidence supports the Veteran's claims for service connection for Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis.  Accordingly, given the record before it, the Board finds that the evidence against the claims for Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claim for service connection for Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b.  Major Depressive Disorder

The Veteran contends that her currently diagnosed major depressive disorder is related to depression she suffered during active duty service.  

The Veteran is currently diagnosed with depressive disorder and anxiety disorder and therefore has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records indicated that the Veteran was seen in May 1994 for difficulty coping with recent life changes.  The treatment record noted that she had neurovegetative symptoms of slight increase in sleep by two hours for the previous five months.  The Veteran's mental status exam was noted to be within normal limits and the Veteran was diagnosed with "phase of life problem".  A follow-up treatment record noted that the Veteran reported improved mood in previous week and that she had no need for further services.

Both the Veteran and her husband provided statements that she had depression after that point but the veteran did not get treatment due to pressures placed on service members to be almost superhuman.  The Veteran's husband wrote that they started dating in March 1996 and he noted that the Veteran had been battling issues with
depression since that time.  He noted that subsequent episodes of depression were associated with emotional and situational stress including financial stress and stress related to his deployment.  Finally the Veteran's husband noted that she started mental health treatment with a doctor in 2003, but that he subsequently was charged with Medicaid fraud and committed suicide.

Post service private treatment records dating from 2005 through 2009 noted that she was seen for assessment for depression that she reported started in 2003 after the birth of her second child.  

The Veteran was afforded a VA examination in October 2012.  The Veteran was diagnosed with depressive disorder and anxiety disorder.  After a thorough examination and review of the record, the examiner opined that the Veteran depressive disorder and anxiety disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness.  The examiner's opinion was based on the fact that the in-service, May 1994 treatment, did not result in a clinical diagnosis of a mental disorder, but rather she was described as having a phase of life problem which is not a mental illness in the DSM IV but rather a reason for clinical attention or assessment which was documented to have improved a week later such that she was not deemed to need further intervention.  Additionally, the examiner noted that post service treatment records dated February 2005 noted onset of depression was 2003 as a result of post-partum depression suffered after the birth of her second child.  Subsequent treatment records noted treatment for persistent depression with exacerbation when faced with situational stressors.  VA treatment records dated March 2011 noted the Veteran reported the onset of problems with depression about 3 months after she delivered her second daughter.   The examiner then noted that this data placed the onset of clinically significant symptoms after the Veteran's period of military service.  Therefore, the examiner determined that the Veteran's depressive disorder and anxiety disorder were not related to her active duty service.  

With consideration of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has depressive disorder and anxiety disorder that is related to her active duty service.  

In this regard the Board notes that while the Veteran has a current disability and evidence that she reported some phase of life problems in service, there is no credible objective evidence linking the Veteran's depressive disorder and anxiety disorder to the phase of life problems experienced during her active duty service.    The October 2012 VA examiner additionally noted that the Veteran's depressive disorder and anxiety disorder appeared to have their onset in 2003 following the birth of the Veteran's second daughter. 

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The October 2012 VA examination reflects review of the Veteran's treatment records and provides reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran can attest to having feelings of sadness and anxiety, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's depressive disorder and anxiety disorder can be linked to the phase of life problems experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's depressive disorder and anxiety disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has depressive disorder and anxiety disorder related to her active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether she has depressive disorder and anxiety disorder that is related to her active duty service.
The October 2012 opinion regarding the etiology of the Veteran's depressive disorder and anxiety disorder is the most probative medical evidence addressing the etiology of the Veteran's psychiatric disorders, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's psychiatric conditions.

Neither the lay evidence nor the medical evidence supports the Veteran's claims for service connection for depressive disorder and anxiety disorder.  Accordingly, given the record before it, the Board finds that the evidence against the claim for service connection for depressive disorder and anxiety disorder is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder to include depressive disorder and anxiety disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased rating in excess of 10 percent for varicose veins of the left lower extremity is denied.

A compensable rating for a left heel spur is denied. 

Service connection for bilateral plantar fasciitis is granted.

Service connection for Morton's neuroma, hallux valgus, metatarsalgia, and extensor tendonitis for the bilateral feet is denied.

Service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder is denied.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


